The opinion of the court was delivered by
Pierpoint, J.
A number of questions have been raised and discussed by counsel in the argument, which under the view we have taken of the case, it is not necessary for us now to decide. Upon the facts found by the commissioner, we think it quite clear, that the trustee has no funds in his hands belonging to the principal debtors with which he can properly be made chargeable in this suit. The only important question to be considered in this connection, is as to the amount received, by Williams and Baldwin under their decree foreclosing their mortgage upon the property of the principal debtors. At the time Williams & Baldwin commenced proceedings to foreclose their mortgage, they made all subsequent mortgagees, and all attaching creditors, parties to the bill. The number of such parties was large, and the plaintiff in this suit was one of them. This gave all persons interested in the property an opportunity to come in and redeem that, if they thought it worth more than the debt due to Williams & Baldwin. It also appears that Williams & Baldwin strongly urged said parties to redeem the property, and relieve them from it, and after the decree became absolute, they made great exertions to sell the property, offering to take two hundred dollars less than the amount of their decree, but could not find a purchaser at that price, and finally sold it for $2500., nearly $500. less than the amount of the decree. This furnishes strong evidence that the property was not considered worth that amount, and the commissioner has found expressly that neither the said Williams & Baldwin, then plaintiffs in this suit, nor any of the other defendants in the bill, considered the property, which passed to the said Williams & Baldwin under their decree, to be worth any more than the amount of said decree, which was $2987.28, and the commissioner further finds the fact that that sum was the true value of the property at the expiration of the decree, in the hands of the said Williams & Baldwin. He further finds that the property in the *105hands of a dealer in machinery, or a practical manufacturer, would have been worth $3500. The report shows that Williams & Baldwin were not dealers in machinery, or practical manufacturers, and the only way in which they could make this property available was by selling it. They resorted to this method, and after making extraordinary exertions, and exercising due diligence, and good faith, all they succeeded in selling it for was $2500. To charge these persons with the value of this property in the hands of a machinist, or manufacturer, who wanted such property to use, and who was in a condition to use it, would not be just. The property was old, in a dilapidated state, and was daily growing worse. These parties must sell it; that was all they could reasonably do with it, and its value for that purpose is all they should be charged with, in an accounting between them and the principal debtors. Every person of any experience knows that property of this kind, in the condition that this was, cannot ordinarily be sold for its real value. The purchaser always expects to get such property for less than what he supposes he can make it worth to him, otherwise he would not buy. There is considerable risk about it. On thorough examination it may prove to be of less value than its appearance indicates. A wide margin is usually left to cover such contingencies. So that the value of such property, in the hands of a person who wants to use it, cannot be said to be its fair market value. And in this case the fair market value of this property at the time it went into the hands of Williams & Baldwin upon the expiration of the decree, is all that they should be charged with upon this accounting. And upon a consideration of all the facts and circumstances reported by the commissioner we think the amount which he has found as its value in their hands, was certainly its full market value, and all that they should be charged with.
There is a statement in the report tending to show, that if Putnam who was acting for Williams & Baldwin in endeavoring to make a sale of the property, had acted in good faith towards them, they might have sold the property for $3000., but if they had it would have made no difference in the result in this case, as there would still have been a balance due them in the adjustment between them and the principal debtors,
*106Treating the said sum of $2987.28 as all that the trustee should be charged with for the property taken under the decree, and allowing the other items in the account as charged and credited by the commissioner, in regard to which there is no controversy, there is nothing in the hands' of the trustee for which he should be made chargeable.
The result is the judgment of the county court discharging the trustee is affirmed.